Citation Nr: 0016883	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  84-39 367	)	DATE
	)
    RECONSIDERATION                         )
   )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to a rating in excess of 60 percent for right 
knee replacement.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


FINDINGS OF FACT

1.  The veteran served on active duty from November 1942 to 
September 1945.

2.  In an order dated in March 2000, the Vice Chairman of the 
Board of Veterans' Appeals (Board) ordered reconsideration of 
the May 6, 1985, Board decision that denied the veteran a 
rating in excess of 60 percent for right knee replacement and 
also denied a total rating based on unemployability due to 
service-connected disabilities.  

3.  The Certificate of Death shows that the veteran died in 
February 1995.  


CONCLUSION OF LAW

Because of the death of the veteran, the Reconsideration 
Panel of the Board has no jurisdiction to adjudicate the 
merits of this appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In conjunction with her appeal concerning the issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A § 1318 (West 1991), the 
veteran's widow requested reconsideration of Board decisions 
dated in 1985 and 1997 arguing there was obvious error in 
those decisions that affected her current claim.  In an order 
dated in March 2000, the Vice Chairman of the Board ordered 
reconsideration of the Board decision dated May 6, 1985, by 
an expanded panel of the Board.  The Vice Chairman also 
ordered reconsideration of a September 19, 1997, Board 
decision on the sole issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, which is the subject of a 
separate decision.  

The Certificate of Death shows that the veteran, who was the 
appellant as to the claims considered by the Board in its May 
6, 1985, decision, died in February 1995.  As a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Therefore, the appeal must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (1999).  This 
dismissal replaces the Board decision of May 6, 1985.


ORDER

The appeal is dismissed.



			
	R. F.WILLIAMS	ALAN S. PEEVY
	Member, Board of Veterans Appeals	Member, Board of Veterans' 
Appeals


		
	BRUCE KANNEE
Member, Board of Veterans' Appeals


			
	WARREN W. RICE, JR.	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 



